DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 09/07/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement has been considered by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/07/2021 has been entered.
Claims 1-5, 9, 10, 13, 15, 18-20 and 22-31 are pending.
Response to Arguments
Applicant’s arguments in light of amendments of independent claims and in view of Specification are persuasive. The rejection of the claims is withdrawn.
			 	      Allowable Subject Matter
Claims 1-5, 9, 10, 13, 15, 18-20 and 22-31 are allowed.

      Reason for allowance
The invention defined in claims 1, 20 and 27 are not suggested by the prior art of record. 
The prior art of record (in particular, ROMANSKY; Brian M. et al. US 20170222990 A1, Uramoto; Naohiko et al. US 20120197873 A1, Mintz; Yosef US 20200234582 A1, Vaha-Sipila, Antti US 20030135732 A1, Canard; Sebastien et al. US 20060155985 A1, Motahari; Sara Gatmir et al. US 20100024042 A1, KWOCZEK; Andreas US 20180242127 A1, BIEHLE; Thomas et al. US 20190043347 A1 and Tatourian; Igor et al. US 20170187994 A1) singly or in combination does not disclose, with respect to independent claim 1 “determining, based on one or more received basic safety messages, a mapping of one or more other vehicle locations;
computing, based at least on the location data and the mapping of the one or more other vehicle locations, a relative achievable anonymity associated with the vehicle in a particular geographical region;
prioritizing a plurality of pseudonym certificates; and
selecting a pseudonym certificate for use from the plurality of pseudonym certificates having a priority that is determined by the relative achievable anonymity for the particular geographical region;
wherein prioritizing the plurality of pseudonym certificates is based on a number of times a respective pseudonym certificates from the plurality of pseudonym certificates has been used at a geographical location.” and similar limitations of independent claim 19 in combination with the other claimed features as a whole.
Therefore independent claims 1, 20 and 27 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHODRAT JAMSHIDI whose telephone number is (571)270-1956.  The examiner can normally be reached on 10:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/GHODRAT JAMSHIDI/Primary Examiner, Art Unit 2493